Citation Nr: 0104730	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-17 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and T. B.



ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1968.  He served in the Republic of Vietnam from 
approximately August 1966 to August 1967.  The veteran died 
in May 1988.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  A videoconference hearing was held before 
the undersigned Board Member in January 2001.  A transcript 
of that hearing has been associated with the record on 
appeal.


FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era and is presumed to have 
been exposed to Agent Orange.

2.  The service medical records do not show any headaches, 
dizziness, or vision problems; the service medical records 
are negative for a diagnosis of meningioma during service.

3.  The medical evidence of record reveals that the veteran 
was first diagnosed with meningioma in 1978, approximately 10 
years after his final separation from active military 
service.

4.  The evidence shows that meningioma is a slow growing 
tumor and the evidence contains medical opinions that support 
a finding that the veteran's meningioma was caused or 
promoted by exposure to a herbicide during service.

5.  The veteran died in May 1988 and the certificate of death 
notes the immediate cause of death as cardiorespiratory 
arrest (of one hour duration); listed under other significant 
conditions was meningioma of the tentorium, partially 
resected.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death, claimed as due to Agent Orange exposure 
during service, are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1310 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran was a fuel specialist 
during service and was exposed to Agent Orange when he washed 
out the tanks of the planes that were used to spray 
herbicides.  She further contends that this exposure caused 
the veteran's meningioma, which was rare for a person of his 
age to have.

I.  Factual Background

The veteran's service medical records are entirely negative 
for a brain tumor or possible symptoms such as headaches, 
dizziness, and vision problems.  His service personnel 
records show that he had 11 months and 27 days of foreign 
service, and he was an Aircraft Fuel System Mechanic in the 
Republic of Vietnam from August 1966 to September 1967.

The first documented evidence of a brain tumor are private 
medical reports dated in February 1978.  In March 1978, the 
veteran underwent a right temporal parietal craniotomy and 
partial removal of a tentorial meningioma.  The records show 
that during the operation, part of the brain tumor was 
removed and found to be a meningioma.  The entire tumor could 
not be removed as it was firmly attached to the brain stem 
and it was determined that any attempts to remove that 
portion of the tumor would be detrimental to the veteran.  
Additional private medical records show treatment and follow 
up for the meningioma until the veteran's death in May 1988.

The certificate of death shows that the veteran was 43 years 
old at the time of death.  The immediate cause of death was 
cardiorespiratory arrest (of one hour duration between onset 
and death).  Listed under other significant conditions was 
meningioma of tentorium, partially resected.  No autopsy was 
performed.

In June 1998, the appellant filed a claim for dependency and 
indemnity compensation and death pension benefits.  In rating 
decision of November 1998, the RO denied the claim for 
service connection for cause of death as a result of exposure 
to herbicides.  The RO found that the veteran's service 
medical records were silent for meningioma, the private 
medical records showed treatment for this disability only 
from 1978, and there was no evidence of this disorder between 
separation from service in 1968 and the diagnosis in 1978.

The appellant appealed that decision.  She submitted numerous 
articles about Agent Orange.  In addition, in May 1999, she 
submitted an article and opinion from E. G. E., Ph. D., who 
noted that the veteran's exposure to Agent Orange "caused or 
promoted the brain tumor with a high degree of scientific 
certainty.  This tumor was classified as a meningioma a 
benign tumor of the meninges that sometimes develops into a 
malignant sarcoma."  He further noted that there was 
conclusive scientific data for tetrachlorodibenzo-p-dioxin 
"to conclude that [the veteran's] exposure to Agent Orange 
with high scientific probability caused his meningioma."

In addition, the medical evidence of record contains a 
statement dated in May 1999 from A. K., M.D., who had been 
the veteran's private treating neurologist.  He noted that 
"[i]t is a fair statement to conclude that a meningioma 
'could as likely as not' be caused by exposure to a 
herbicide."

The appellant submitted additional articles concerning Agent 
Orange and brain tumors.  One of the articles notes that 
meningiomas are tumors that develop in the meninges that 
cover the brain and spinal cord; they usually grow slowly.

A VA consultation report, dated in January 2000, from H. D., 
M.D., indicates that this physician reviewed the veteran's 
claims file.  The physician noted the history of the 
veteran's headaches which included a February 1978 medical 
record noting that the veteran reported having had headaches 
for one week, and the appellant's statement dated in August 
1998 that she married the veteran in 1968 and early in their 
marriage he began to have bad headaches that worsened over 
the years.  The physician noted that the veteran's meningioma 
was diagnosed approximately 11 years after the presumed 
exposure to Agent Orange.  According to this physician, 
"[i]f the headaches started in late 1969 . . . [t]he 
meningioma was most likely already present at the time of 
presumed exposure to Agent Orange.  Hence exposure to Agent 
Orange is less likely to be the cause of meningioma."  The 
physician further noted that meningioma is a slow growing 
tumor and there was "no epidemiologic evidence that 
meningioma is caused by Agent Orange."  In addition, he 
noted that "[a]lthough meningioma is a mesenchymal tumor it 
is not classified as soft tissue sarcoma."

In another statement from E. G. E., Ph. D., dated in March 
2000, he notes that the opinions of Dr. H. D. were subjective 
and based upon gross speculation.  No scientific support was 
presented with Dr. H. D.'s medical opinions.  In addition, 
Dr. H. D. offered no clinical evidence that the veteran's 
meningioma was present prior to the exposure to Agent Orange.

In January 2001, the appellant and T. B., her daughter, 
testified at a videoconference hearing before the undersigned 
Board Member.  The appellant testified that the veteran was 
initially diagnosed with cancer (meningioma) in 1978 when he 
was 33 years old.  According to the appellant, a doctor told 
her that it was very rare for a person of the veteran's age 
to have been diagnosed with this type of cancer.  The 
appellant testified that the veteran had told her that he 
thought his exposure to Agent Orange in service caused his 
cancer.  He had been a fuel specialist in service and while 
in Vietnam, he had washed out the tanks of the planes that 
were used to spray the herbicide.  The appellant stated that 
the veteran had not had VA treatment and had never applied 
for VA benefits.  According to the appellant, the veteran's 
neurologist stated that the meningioma could as likely as not 
have been caused by exposure to a herbicide.

II.  Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, a causal connection must be 
shown.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A veteran, who during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to such agent 
during that service.  38 C.F.R. § 3.307.  

Service connection may be granted on a presumptive basis for 
certain disabilities based on exposure to an herbicide agent.  
It has been determined that a positive association exists 
between exposure to herbicides in Vietnam and the following 
conditions: chloracne or other acneform diseases consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(2000).  Note 1 under section 3.309(e) provides a list of 
disorders which are included in the term "soft-tissue 
sarcoma."  

The diseases listed in 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acne form disease 
consistent with chloracne shall have become manifest to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military service.  38 C.F.R. §§ 3.307, 3.309.

The Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

In the instant case, the Board finds that the preponderance 
of the evidence supports the appellant's claim of service 
connection for the cause of the veteran's death.  Both the 
opinions of Dr. A. K. and Dr. E. G. E. support the conclusion 
that the veteran's death was due to meningioma caused by 
exposure to Agent Orange.  Although there is a conflicting 
medical opinion from Dr. H. D., this opinion is premised on a 
speculation that the veteran's headaches in approximately 
1969 were related to the later diagnosed meningioma and, 
therefore, that it was likely that the meningioma was present 
before the presumed exposure to Agent Orange in service.  
There is no evidence to support this speculative opinion that 
the veteran had meningioma prior to service.  There are no 
pre-service medical records to this effect and the service 
medical records are negative for meningioma or any symptoms 
such as headaches.  Thus, the more probative medical evidence 
shows a nexus between the veteran's meningioma and his 
presumed exposure to Agent Orange during service.

The medical evidence does not show that the veteran had a 
soft-tissue sarcoma or any other presumptive disease listed 
in 38 C.F.R. § 3.309(e).  However, as noted above, service-
connection may be established with proof of actual direct 
causation.  See Combee, supra.  In this case, the appellant 
has provided proof of direct causation through the medical 
opinions from Dr. A. K. and Dr. E. G. E.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

